IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 98-20607
                           Summary Calendar



ZARAIL JOINER,

                                           Plaintiff-Appellant,

versus

BENNETT, Officer

                                           Defendant-Appellee.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H:97-CV-3073
                       - - - - - - - - - -

                           February 12, 1999

Before JOLLY, SMITH, and WIENER, Circuit Judges.

PER CURIAM:*

     Zarail Joiner appeals the district court’s dismissal of his

42 U.S.C. § 1983 action pursuant to 28 U.S.C. § 1915(e)(2)(B).

Joiner argues that the district court erred denying his discovery

request and not allowing him to file objections to the magistrate

judge’s recommendation and report.    These arguments are not

supported by the record.    Joiner also argues that since he signed

a consent form to proceed before a magistrate judge pursuant to

28 U.S.C. § 636(c), a magistrate judge, rather than the district


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 98-20607
                                  -2-

court should have rendered the decision in his case.   Although

Joiner did file a consent form prior to his case being

transferred to the U.S District Court for the Southern District

of Texas, he did not sign a consent form after his case was

transferred; therefore, Joiner did not have a right to proceed

before a magistrate judge.

     Joiner does not address the district court’s reason for

dismissing his claim.   Therefore, he has abandoned this issue on

appeal.   See Brinkmann v. Dallas County Deputy Sheriff Abner, 813

F.2d 744, 748 (5th Cir. 1987).

     AFFIRMED.